            Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

The CALIFORNIA INSTITUTE OF                      §
TECHNOLOGY,                                      §
                                                 §
                Plaintiff,                       §     Civil Action No.: 6:20-cv-1041
                                                 §
v.                                               §     JURY TRIAL DEMANDED
                                                 §
HP INC.,                                         §
                                                 §
                Defendant.

                        COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff the California Institute of Technology (“Caltech” or “Plaintiff”), by and through

its undersigned counsel, complains and alleges against HP Inc. (“HP” or “Defendant”) as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action for infringement of U.S. Patent No. 7,116,710, U.S. Patent No.

7,421,032, and U.S. Patent No. 7,916,781 (collectively, “the Asserted Patents”) arising under the

patent laws of the United States, 35 U.S.C. §§ 1 et seq.

       2.      Earlier this year, a jury found that Apple Inc.’s (“Apple’s”) and Broadcom Limited’s

(“Broadcom’s”) Wi-Fi products infringed the Asserted Patents and awarded Caltech over $1.1
billion in damages. Caltech v. Broadcom Limited, et al., No. 16-cv-3714-GW, Dkt. No. 2114 (C.D.

Cal. Jan. 29, 2020). As in the case against Apple and Broadcom, Caltech seeks a reasonable royalty

from HP as compensation for its infringement of the Asserted Patents.

                                          THE PARTIES

       3.      Caltech is a non-profit private university organized under the laws of the State of

California, with its principal place of business at 1200 East California Boulevard, Pasadena,

California 91125.

       4.      Caltech is a world-renowned science and engineering research and education
institution, where extraordinary faculty and students seek answers to complex questions, discover

new knowledge, lead innovation, and transform our future. To date, 40 Caltech alumni and faculty

COMPLAINT                                                                                    Page | 1
              Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 2 of 19




have won a total of 41 Nobel Prizes. The mission of Caltech is to expand human knowledge and

benefit society through research integrated with education.         Caltech investigates the most

challenging, fundamental problems in science and technology in a singularly collegial,

interdisciplinary atmosphere, while educating outstanding students to become creative members of

society. Caltech’s investment in research has led Caltech to have more inventions disclosed and

patents granted per faculty member than any other university in the nation, and to be consistently

ranked as one of the top university patent portfolios in strength and number of patents issued.

         5.       Upon information and belief, HP is a corporation organized under the laws of the

 State of Delaware, with a place of business at 1501 Page Mill Road, Palo Alto, California 94304.

                                  JURISDICTION AND VENUE

        6.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        7.       This Court has personal jurisdiction over HP pursuant to due process and/or the

Texas Long Arm Statute because HP has committed and continues to commit acts of patent

infringement, including acts giving rise to this action, within the State of Texas and this District,

and because HP recruits Texas residents, directly or through an intermediary located in this state,

for employment inside or outside this state. The Court’s exercise of jurisdiction over HP would not

offend traditional notions of fair play and substantial justice because HP has established minimum
contacts with the forum.

        8.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400

because a substantial part of the events or omissions giving rise to the claims occurred in this

District, and HP has committed acts of infringement and has a regular and established place of

business in this District.

        9.       HP has committed acts of infringement in this District, directly and/or through

intermediaries, by, among other things, making, using, offering to sell, selling, and/or importing

products and/or services that infringe the Asserted Patents, as alleged herein.




 COMPLAINT                                                                                    Page | 2
            Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 3 of 19




        10.      HP has a regular and established place of business in this District. HP has over 150

employees working at its office located at 3800 Quick Hill Road, Suite 100, Austin, Texas 78728.1

HP also data centers located at 3301 Hibbits Road, Austin, Texas 78721 and 14219 Tandem Blvd,

Austin, Texas 78728.2 HP also posts job openings for its Austin office on its website.3 In addition,

on information and belief, HP has not disputed that venue is proper in this District in cases filed

against it in this District.4

                                CALTECH’S ASSERTED PATENTS

        11.      On October 3, 2006, the United States Patent Office issued U.S. Patent No.

7,116,710, titled “Serial Concatenation of Interleaved Convolutional Codes Forming Turbo-Like

Codes” (the “’710 patent”). A true and correct copy of the ’710 patent is attached hereto as Exhibit

A.

        12.      On September 2, 2008, the United States Patent Office issued U.S. Patent No.

7,421,032, titled “Serial Concatenation of Interleaved Convolutional Codes Forming Turbo-Like

Codes” (the “’032 patent”). A true and correct copy of the ’032 patent is attached hereto as Exhibit

B. The ’032 patent is a continuation of the application that led to the ’710 patent.

        13.      On March 29, 2011, the United States Patent Office issued U.S. Patent No.

7,916,781, titled “Serial Concatenation of Interleaved Convolutional Codes Forming Turbo-Like

Codes” (the “’781 patent”). A true and correct copy of the ’781 patent is attached hereto as Exhibit
C. The ’781 patent is a continuation of the application that led to the ’032 patent, which is a

continuation of the application that led to the ’710 patent.

        14.      The Asserted Patents identify Hui Jin, Aamod Khandekar, and Robert J. McEliece

as the inventors (the “Inventors”).




 1
   Unification Technologies LLC, v. HP Inc., No. 6:20-cv-501-ADA, Dkt. No. 24 (W.D. Tex.
 Sept. 25, 2020).
 2
   Id.
 3
   https://jobs.hp.com (listing job openings for HP’s Austin office) (accessed October 22, 2020).
 4
   See, e.g., Intellectual Ventures v. HP Inc., No. 6-20-cv-00624-ADA, Dkt. Nos. 16 (answer)
 and 26 (status report).
 COMPLAINT                                                                                    Page | 3
           Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 4 of 19




        15.     Caltech is the owner of all right, title, and interest in and to each of the Asserted

Patents with full and exclusive right to bring suit to enforce the Asserted Patents, including the right

to recover for past damages and/or royalties prior to the expiration of the Asserted Patents on

August 18, 2020.

        16.     The Asserted Patents are valid and enforceable.

                                          BACKGROUND

                                    Caltech’s IRA Code Patents

        17.     The Asserted Patents disclose a seminal improvement to coding systems and

methods. The Asserted Patents introduce a new type of error correction codes, called “irregular

repeat and accumulate codes” (or “IRA codes”). The claimed methods and apparatuses are directed

to encoders and decoders. The claimed encoders generate an IRA codeword from message or

information bits reordering irregularly repeated instances of those bits in a randomized but known

way and performing other logical operations such as summing and accumulating bits. The claimed

decoders facilitate recovery of the message or information bits from the codewords even when the

codewords have been corrupted by noise such as the noise that is experienced when transmitting a

codeword over a wireless communications channel. These IRA codes are at least as effective at

correcting errors in transmissions as prior coding techniques, such as turbo codes, but use simpler

encoding and decoding circuitry and provide other technical and practical advantages, allowing for
improved transmission rates and performance. Indeed, the IRA codes disclosed in the Asserted

Patents enable a transmission rate close to the theoretical limit.

        18.     The Asserted Patents implement these novel IRA codes using novel encoders and

decoders. The claims in the Asserted Patents enable a person of ordinary skill in the art to

implement IRA codes using simple circuitry, providing improved performance over prior art

encoders and decoders.

        19.     In September 2000, the Inventors of the Asserted Patents published a paper

regarding their invention, titled “Irregular Repeat-Accumulate Codes” for the Second International
Conference on Turbo Codes attached hereto as Exhibit D. This paper has been widely cited by

experts in the field.

 COMPLAINT                                                                                       Page | 4
          Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 5 of 19




       20.     The Inventors’ patents and publications describing IRA codes have been widely

recognized and cited by academics and experts in the field of digital communications for their

improvements over prior art error-correction codes. For example, a paper praising these IRA codes

was published in August 2004 by Aline Roumy, Souad Guemghar, Giuseppe Caire, and Sergio

Verdú in the IEEE Transactions on Information Theory. This paper, titled “Design Methods for

Irregular Repeat-Accumulate Codes,” and attached hereto as Exhibit E, states:

             IRA codes are, in fact, special subclasses of both irregular LDPCs and
             irregular turbo codes. . . . IRA codes are an appealing choice because the
             encoder is extremely simple, their performance is quite competitive with
             that of turbo codes and LDPCs, and they can be decoded with a very-low-
             complexity iterative decoding scheme.

This paper also notes that, four years after publication of the Inventors’ September 2000 paper, the

Inventors were the only ones to propose a method to design IRA codes.

                                  IEEE 802.11 Wi-Fi Standard

       21.     The Institute of Electrical and Electronics Engineers (“IEEE”) has developed

standards for wireless communications over local area networks (also referred to as “Wi-Fi”). Wi-

Fi usage is widespread in modern electronic products, including smartphones, laptops, routers,

televisions, cameras, cars and other devices that have wireless connections.

       22.     The IEEE standard upon which Wi-Fi is based is IEEE 802.11. The 802.11

standardization process began in the 1990s and the first version of 802.11 was referred to as IEEE

802.11-1997. In the following years, subsequent versions of the 802.11 standard were adopted.

       23.     One of the key improvements to the 802.11n version of the standard involved a

“High Throughput (HT)” mode that is implemented using specific LDPC (Low-Density Parity

Check) error correction codes. The same LDPC error correction codes introduced in the 802.11n

version of the standard are also implemented in the subsequent 802.11ac version (finalized by IEEE

in 2013 and basis for Wi-Fi 5) and 802.11ax version (nearing finalization and basis for Wi-Fi 6) of

the standard. The LDPC codes specified by the 802.11n, 802.11ac, and 802.11ax standards may
be implemented using Caltech’s patented IRA/LDPC encoders and decoder technology.

                         Caltech’s Case Against Apple and Broadcom


COMPLAINT                                                                                    Page | 5
           Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 6 of 19




        24.     In May 2016, Caltech filed a patent infringement action against Apple and

Broadcom in the Central District of California involving the Asserted Patents. On January 29,

2020, a jury rendered a verdict finding that Apple’s and Broadcom’s Wi-Fi products infringed the

Asserted Patents and awarded Caltech over $1.1 billion in damages. Caltech v. Broadcom et al.,

No. 16-cv-3714-GW, Dkt. No. 2114 (C.D. Cal. Jan. 29, 2020).

        25.     The trial followed over three years of litigation during which the Court dismissed

the vast majority of Apple’s and Broadcom’s defenses and counter-claims. For example, the Court

denied Apple’s and Broadcom’s motion for summary judgment seeking to invalidate Caltech’s ’781

Patent under 35 U.S.C. § 101, and granted Caltech’s motion for summary judgment of validity of

Caltech’s ’710 and ’032 Patents under 35 U.S.C. § 101. The Court also denied Apple and

Broadcom’s motions for summary judgment of non-infringement.

        26.     In addition, Apple filed ten inter partes review (“IPRs”) petitions with the United

States Patent and Trademark Office’s Patent Trial and Appeal Board (“PTAB”) seeking to

invalidate Caltech’s patents, and the PTAB either denied institution or upheld the patentability of

the claims in all ten petitions.

                                                HP

        27.     HP manufactures, uses, imports, offers for sale, and/or sells Wi-Fi products that

incorporate IRA/LDPC encoders and/or decoders Asserted Patents (“Accused Products”). The

Accused Products include, but are not limited to, commercial PCs (e.g., HP ProBook and HP

EliteBook lines of notebooks, convertibles, and detachables, the HP Pro and HP Elite lines of

business desktops and all-in-ones, retail POS systems, HP Thin Clients, HP Pro Tablet PCs, the HP

notebook, desktop and Chromebook systems, Z desktop workstations, Z all-in-ones and Z mobile

workstations) and consumer PCs (e.g., HP Spectre, HP Envy, HP Pavilion, HP Chromebook, HP

Stream, Omen by HP lines of notebooks and hybrids and HP Envy, HP Pavilion desktops and all-

in-one lines, and Omen by HP desktops). Upon information and belief, the Accused Products are

compliant with the 802.11n, 802.11ac, and/or 802.11ax standards and the LDPC codes defined in
those standards.

                                             COUNT I

 COMPLAINT                                                                                  Page | 6
           Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 7 of 19




                                  Infringement of the ’710 Patent

       28.     Caltech re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

       29.     In violation of 35 U.S.C. § 271(a), HP has infringed the ’710 patent by making,

using, selling, offering for sale, and/or importing into the United States, without authority, the

Accused Products which practice each and every limitation of at least claim 20 of the ’710 patent.

HP has infringed literally and/or under the doctrine of equivalents.

       30.     Upon information and belief, the Accused Products comply with the 802.11n,

802.11ac, and/or 802.11ax standards and the 12 LDPC error correction codes defined in those

standards. In addition, upon information and belief, the Accused Products are implemented in a

manner that not only complies with the 802.11n, 802.11ac, and/or 802.11ax standards, but also

infringes the Asserted Patents.

       31.     The 12 LDPC codes were originally defined in the 802.11n version of the standard

and include three 1/2 rate, three 2/3 rate, three 3/4 rate, and three 5/6 rate LDPC codes as shown in

Table 20-14 of the standard below.5




5
  See IEEE 802.11n-2009 at §20.3.11.6.2 (emphasis added); see also 802.11-2012 at §
20.3.11.7.2.
COMPLAINT                                                                                     Page | 7
          Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 8 of 19




       32.    On information and belief, the Accused Products encode information or message

bits using an LDPC encoder that supports the 12 LDPC codes defined in the standards. The LDPC

encoder encodes the information or message bits to generate a codeword as described in Section

20.3.11.6.3 of the 802.11n standard shown below:6




       33.    On information and belief, the LDPC encoders in the Accused Products encode

information or message bits in accordance with the 12 parity-check matrices defined in the 802.11n




6
  See IEEE 802.11n-2009 at §20.3.11.6.3(emphasis added); see also IEEE 802.11-2012 at §
20.3.11.7.3.
COMPLAINT                                                                                  Page | 8
          Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 9 of 19




standard. A parity-check matrix H for each of the 12 block sizes and code rates is defined in Tables

R.1 to R.3 of the 802.11n. The parity-check matrix for one of the 12 LDPC codes is shown below.7




                                                * * *




       34.     Each parity-check matrix includes a left-hand side that corresponds to information

or message bits, and a right-hand side that corresponds to parity bits. In the parity-check matrix

shown above, the left-hand side that corresponds to information or message bits includes columns

1-18, and the right-hand side that corresponds to the parity bits includes columns 19-24. The left-

hand side is structured in a way that corresponds to the use of irregular repetition, scrambling and

summing in the encoding process, while the right-hand side is structured in a way that corresponds

to using accumulation in the encoding process. Further, the left-hand side is structured in a way

that corresponds to the use of a low-density generator matrix for performing operations of irregular
repetition, scrambling and summing.

       35.     On information and belief, the LDPC encoders in the Accused Products are

implemented in a manner that meets each and every limitation of claim 20 of the ’710 patent. The

LDPC encoders in the Accused Products are coders. The LDPC encoders in the Accused Products

include first coders which are low-density generator matrix coders and correspond to the left-hand

sides of the parity-check matrices. The first coders have an input configured to receive a stream of

bits (e.g., information or message bits). The first coders repeat the stream of bits irregularly and


7
  See IEEE 802.11n-2009 at Annex R, Table R.1; see also IEEE 802.11-2012 at Annex F, Table
F-1.


COMPLAINT                                                                                    Page | 9
          Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 10 of 19




scramble the repeated bits. The irregular repetition and scrambling that occurs in the LDPC

encoders in the Accused Products corresponds to the irregular repetition and scrambling depicted

in the left-hand sides of the parity-check matrices.

       36.     On information and belief, the LDPC encoders in the Accused Products include

second coders which correspond to the right-hand sides of the parity-check matrices. The second

coders encode bits output from the first coder at a rate within 10% of one. The encoding of output

bits at a rate within 10% of one that occurs in the LDPC encoders in the Accused Products

corresponds to the accumulation depicted in the right-hand sides of the parity-check matrices.

       37.     HP is not licensed or otherwise authorized to practice the claims of the ’710 patent.

       38.     By reason of HP’s infringement, Caltech has suffered substantial damages.

       39.     Caltech is entitled to recover the damages sustained as a result of HP’s wrongful acts

in an amount subject to proof at trial.

       40.     HP’s infringement of the ’710 patent is exceptional and entitles Caltech to attorneys’

fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.




                                             COUNT II

                                  Infringement of the ’032 Patent

       41.     Caltech re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

       42.     In violation of 35 U.S.C. § 271(a), HP has infringed the ’032 patent by making,

using, selling, offering for sale, and/or importing into the United States, without authority, the

Accused Products which practice each and every limitation of at least claim 11 of the ’032 patent.

HP has infringed literally and/or under the doctrine of equivalents.

       43.     Upon information and belief, the Accused Products comply with the 802.11n,

802.11ac, and/or 802.11ax standards and the 12 LDPC error correction codes defined in those
standards. In addition, upon information and belief, the Accused Products are implemented in a


 COMPLAINT                                                                                   Page | 10
          Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 11 of 19




manner that not only complies with the 802.11n, 802.11ac, and/or 802.11ax standards, but also

infringes the Asserted Patents.

       44.     The 12 LDPC codes were originally defined in the 802.11n version of the standard

and include three 1/2 rate, three 2/3 rate, three 3/4 rate, and three 5/6 rate LDPC codes as shown in

Table 20-14 of the standard below.8




       45.     On information and belief, the Accused Products encode information or message

bits using an LDPC encoder that supports the 12 LDPC codes defined in the standards. The LDPC

encoder encodes the information or message bits to generate a codeword as described in Section

20.3.11.6.3 of the 802.11n standard shown below:9


8
  See IEEE 802.11n-2009 at §20.3.11.6.2 (emphasis added); see also 802.11-2012 at §
20.3.11.7.2.
9
  See IEEE 802.11n-2009 at §20.3.11.6.3(emphasis added); see also IEEE 802.11-2012 at §
20.3.11.7.3.



COMPLAINT                                                                                    Page | 11
          Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 12 of 19




       46.     On information and belief, the LDPC encoders in the Accused Products encode

information or message bits in accordance with the 12 parity-check matrices defined in the 802.11n

standard. A parity-check matrix H for each of the 12 block sizes and code rates is defined in Tables

R.1 to R.3 of the 802.11n. The parity-check matrix for one of the 12 LDPC codes is shown below.10




                                                * * *




       47.     Each parity-check matrix includes a left-hand side that corresponds to information

or message bits, and a right-hand side that corresponds to parity bits. In the parity-check matrix
shown above, the left-hand side that corresponds to information or message bits includes columns

1-18, and the right-hand side that corresponds to the parity bits includes columns 19-24. The left-

hand side is structured in a way that corresponds to the use of irregular repetition, scrambling and

summing in the encoding process, while the right-hand side is structured in a way that corresponds

to using accumulation in the encoding process. Further, the left-hand side is structured in a way




10
   See IEEE 802.11n-2009 at Annex R, Table R.1; see also IEEE 802.11-2012 at Annex F,
Table F-1.


COMPLAINT                                                                                   Page | 12
            Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 13 of 19




that corresponds to the use of a low-density generator matrix for performing operations of irregular

repetition, scrambling and summing.

       48.     A Tanner graph can be constructed from any parity-check matrix. A unique and

valuable characteristic of IRA codes is apparent in the Tanner graphs for IRA codes. For example,

when constructing a Tanner graph from the 12 LDPC parity-check matrices in the 802.11 standard,

message bits are repeated, different subsets of the information bits are repeated different numbers

of times, check nodes are connected to information bits in a random but known pattern, parity bits

are connected to check nodes which enforce a constraint that facilitates the determination of parity

bits. While this is not true for a generic LDPC code, it is true for the 12 LDPC codes in the 802.11

standard.

       49.     On information and belief, the LDPC encoders in the Accused Products are

implemented in a manner that meets each and every limitation of claim 11 of the ’032 patent. The

Accused Products are devices that include LDPC encoders.           The LDPC encoders receive a

collection of message bits and encode the message bits to generate a collection of parity bits. The

LDPC encoders in the Accused Products encode the collection of message bits in accordance with

the Tanner graph depicted in claim 11. The Tanner graph depicted in claim 11 is a graph

representing an IRA code as a set of parity checks where every message bit is repeated, at least two

different subsets of message bits are repeated a different number of times, and check nodes,

randomly connected to the repeated message bits, enforce constraints that determine the parity bits.

       50.     HP is not licensed or otherwise authorized to practice the claims of the ’032 patent.

       51.     By reason of HP’s infringement, Caltech has suffered substantial damages.

       52.     Caltech is entitled to recover the damages sustained as a result of HP’s wrongful acts

in an amount subject to proof at trial.

        53.     HP’s infringement of the ’032 patent is exceptional and entitles Caltech to

 attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                            COUNT III

                                  Infringement of the ’781 Patent



 COMPLAINT                                                                                   Page | 13
          Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 14 of 19




       54.     Caltech re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

       55.     In violation of 35 U.S.C. § 271(a), HP has infringed the ’781 patent through its use

and testing of the HP Accused Products. Through its use and testing of the HP Accused Products,

HP performs each and every limitation of at least claim 13 of the ’781 patent. HP has infringed

literally and/or under the doctrine of equivalents.

       56.     Upon information and belief, the Accused Products comply with the 802.11n,

802.11ac, and/or 802.11ax standards and the 12 LDPC error correction codes defined in those

standards. In addition, upon information and belief, the Accused Products are implemented in a

manner that not only complies with the 802.11n, 802.11ac, and/or 802.11ax standards, but also

infringes the Asserted Patents.

       57.     The 12 LDPC codes were originally defined in the 802.11n version of the standard

and include three 1/2 rate, three 2/3 rate, three 3/4 rate, and three 5/6 rate LDPC codes as shown in

Table 20-14 of the standard below.11




11
   See IEEE 802.11n-2009 at §20.3.11.6.2 (emphasis added); see also 802.11-2012 at §
20.3.11.7.2.
COMPLAINT                                                                                    Page | 14
         Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 15 of 19




       58.    On information and belief, the Accused Products encode information or message

bits using an LDPC encoder that supports the 12 LDPC codes defined in the standards. The LDPC

encoder encodes the information or message bits to generate a codeword as described in Section

20.3.11.6.3 of the 802.11n standard shown below:12




       59.    On information and belief, the LDPC encoders in the Accused Products encode

information or message bits in accordance with the 12 parity-check matrices defined in the 802.11n



12
   See IEEE 802.11n-2009 at §20.3.11.6.3(emphasis added); see also IEEE 802.11-2012 at §
20.3.11.7.3.
COMPLAINT                                                                                 Page | 15
          Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 16 of 19




standard. A parity-check matrix H for each of the 12 block sizes and code rates is defined in Tables

R.1 to R.3 of the 802.11n. The parity-check matrix for one of the 12 LDPC codes is shown below.13




                                                * * *




       60.     Each parity-check matrix includes a left-hand side that corresponds to information

or message bits, and a right-hand side that corresponds to parity bits. In the parity-check matrix

shown above, the left-hand side that corresponds to information or message bits includes columns

1-18, and the right-hand side that corresponds to the parity bits includes columns 19-24. The left-

hand side is structured in a way that corresponds to the use of irregular repetition, scrambling and

summing in the encoding process, while the right-hand side is structured in a way that corresponds

to using accumulation in the encoding process. Further, the left-hand side is structured in a way

that corresponds to the use of a low-density generator matrix for performing operations of irregular
repetition, scrambling and summing.

       61.     On information and belief, the LDPC encoders in the Accused Products are

implemented in a manner that meets each and every limitation of claim 13 of the ’781 patent. The

LDPC encoders perform a method of encoding a signal. The LDPC encoders receive a block of

data in the signal to be encoded. The block of data includes information bits. The LDPC encoders

perform an encoding operation using the information bits as an input. The encoding operation

includes an accumulation of mod-2 or exclusive-OR sums of bits in subsets of the information bits.


13
   See IEEE 802.11n-2009 at Annex R, Table R.1; see also IEEE 802.11-2012 at Annex F,
Table F-1.


COMPLAINT                                                                                   Page | 16
            Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 17 of 19




The non-null values in each row in the left-hand side of the parity-check matrices correspond to the

subsets of information bits that are summed.14 The accumulation of the sums of bits in subsets of

the information bits corresponds to the accumulation operations depicted in the left-hand side of

the parity-check matrices.

        62.     HP is not licensed or otherwise authorized to practice the claims of the ’781 patent.

        63.     By reason of HP’s infringement, Caltech has suffered substantial damages.

        64.     Caltech is entitled to recover the damages sustained as a result of HP’s wrongful acts

in an amount subject to proof at trial.

        65.     HP’s infringement of the ’781 patent is exceptional and entitles Caltech to attorneys’

fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                     DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

 trial by jury as to all issues so triable.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully prays for the following relief:

         (a)     A judgment that Defendants have infringed each and every one of the Asserted

 Patents;

         (b)     Damages adequate to compensate Caltech for Defendants’ infringement of the

 Asserted Patents pursuant to 35 U.S.C. § 284;

         (c)     Prejudgment interest;

         (d)     Post-judgment interest;

         (e)     A declaration that this action is exceptional pursuant to 35 U.S.C. § 285, and an

 award to Caltech of its attorneys’ fees, costs and expenses incurred in connection with this action;




 14
    The null values are represented by “-” in the parity-check matrices. The non-null values are
 represented by numbers.
 COMPLAINT                                                                                    Page | 17
       Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 18 of 19




and

      (f)   Such other relief as the Court deems just and equitable.



DATED: November 11, 2020              Respectfully submitted,


                                         By /s/ J. Mark Mann
                                           J. Mark Mann
                                           State Bar No. 12926150
                                           mark@themannfirm.com
                                           G. Blake Thompson
                                           State Bar No. 24042033
                                           blake@themannfirm.com
                                           MANN TINDEL THOMPSON
                                           300 West Main Street
                                           Henderson, Texas 75652
                                           Telephone: (903) 657-8540
                                           Facsimile: (903) 657-6003

                                            James R. Asperger (pro hac vice pending)
                                            QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP
                                            865 S. Figueroa Street, 10th Floor
                                            Los Angeles, CA 90017-2543
                                            Telephone: (213) 443-3000
                                            Facsimile: (213) 443 3100
                                            jimasperger@quinnemanuel.com




COMPLAINT                                                                              Page | 18
      Case 6:20-cv-01041-ADA Document 1 Filed 11/11/20 Page 19 of 19




                                   Kevin Johnson
                                   Todd Briggs (pro hac vice pending)
                                   QUINN EMANUEL URQUHART &
                                   SULLIVAN, LLP
                                   555 Twin Dolphin Drive, 5th Floor
                                   Redwood Shores, California 94065-2139
                                   Telephone: (650) 801 5000
                                   Facsimile: (650) 801 5100
                                   kevinjohnson@quinnemanuel.com
                                   toddbriggs@quinnemanuel.com

                                   Brian Biddinger (pro hac vice pending)
                                   QUINN EMANUEL URQUHART &
                                   SULLIVAN, LLP
                                   51 Madison Avenue, 22nd Floor
                                   New York, New York 10010-1601
                                   Telephone: (212) 849 7000
                                   Facsimile: (212) 849 7100
                                   brianbiddinger@quinnemanuel.com

                                   Attorneys for Plaintiff California Institute of
                                   Technology




COMPLAINT                                                                       Page | 19
